Judgment and order so far as they relate to the first alleged cause of action reversed on the law and motion as to such cause of action denied and judgment and order otherwise affirmed, without costs of this appeal to either party. Memorandum: The reversal as to the first cause of action is on the authority of Schmidt v. Merchants Despatch Transportation Co. (270 N. Y. 287), and on the ground that the complaint liberally construed alleges an injury not covered by the compensation provisions of the Workmen’s Compensation Law. All concur. (The judgment and order dismiss the amended complaint in a silicosis action.) Present — Sears, P. J., Edgeomb, Crosby, Lewis and Cunningham, JJ.